In an action inter alia to recover under a commercial blanket bond, defendant Hartford Accident and Indemnity Company appeals (by permission) from an order of the Supreme Court, Westchester County, entered December 7, 1973, which denied its motion to strike paragraph 30 of the complaint. Order reversed, with $20 costs and disbursements, and motion granted.' In our opinion, paragraph 30, which refers to an alleged conversation between counsel for the parties after service of the summons with notice, as part of plaintiff’s second cause of action seeking $400,000 in punitive damages, should be stricken on the ground that it contains scandalous and prejudicial matter unnecessarily inserted in the complaint. Martuscello, Acting P. J., Latham, Shapiro, Benjamin and concur.